USCA4 Appeal: 22-1618      Doc: 11         Filed: 08/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1618


        In re: ANTHONY GENE TRAPPIER,

                            Petitioner,


           On Petition for Writ of Mandamus. (4:09-cr-00340-TLW-1; 4:12-cv-03313-TLW)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Anthony Gene Trappier, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1618      Doc: 11          Filed: 08/22/2022     Pg: 2 of 2




        PER CURIAM:

               Anthony Gene Trappier petitions for a writ of mandamus, alleging that the district

        court has unduly delayed acting on Trappier’s Fed. R. Civ. P. 60(b) motion to reopen his

        proceedings under 28 U.S.C. § 2255. Trappier seeks an order from this court directing the

        district court to act. Our review of the district court’s docket reveals that the court denied

        the Rule 60(b) motion by order entered on July 21, 2022. Accordingly, because the district

        court recently decided Trappier’s motion, we deny the mandamus petition as moot. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                PETITION DENIED




                                                      2